Citation Nr: 0702306	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  92-04 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 
10 percent for folliculitis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for tension headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from July 1991 and later rating decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part: (1) reopened 
and denied a claim of entitlement to service connection for 
hypertension; (2) denied entitlement to service connection 
for PTSD; (3) granted service connection and assigned a 
noncompensable disability rating for folliculitis; and, (4) 
granted service connection and assigned a noncompensable 
disability rating for tension headaches.  The RO later 
granted 10 percent initial ratings for folliculitis and 
tension headaches.

In August 1996, the veteran perfected an appeal for service 
connection for right wrist arthritis and for a higher rating 
for a right wrist ganglion.  After an April 1998 hearing 
officer decision granted the benefits sought, the veteran 
withdrew any further appeal of these issues.

In November 1999, the Board remanded this case for additional 
development.  Unfortunately, the claim of entitlement to 
service connection for PTSD must again be remanded.  
Entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  By rating decision of August 1975, the RO denied service 
connection for hypertension and properly notified the veteran 
of that decision.  

2.  The veteran did not appeal the August 1975 decision and 
it became final.

3.  Evidence received at the RO since the August 1975 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  Hypertension appeared during active military service.  

5.  Hypertension is currently manifested to a degree of at 
least 10 percent.  

6.  The service-connected skin disability has been manifested 
throughout the appeal period by seasonal itchy patches, 
spots, and papules that occasionally break open and form 
crusts on the arms, hands, back, neck, chest, abdomen, and 
scalp; ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or exceptional 
repugnance, is not shown.  

7.  Total area of affected skin covers less than 40 percent 
of the entire body and less than 40 percent of an affected 
exposed area; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drug is not 
needed.  

8.  Tension headaches are manifested throughout the appeal 
period by two to three headaches per month that require bed 
rest.  

9.  Psychotic manifestations, complete or partial loss of use 
of an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, or injury to the 
skull are not shown or alleged, nor are completely 
prostrating and prolonged headaches productive of severe 
economic inadaptability.  


CONCLUSIONS OF LAW

1.  The August 1975 RO rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for hypertension and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Hypertension may be presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 101, 1110, 1111, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

4.  The criteria for a 30 percent initial schedular rating 
for a skin disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (effective 
prior to and on August 30, 2002).

5.  The criteria for a 30 percent initial schedular rating 
for tension headaches are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA also asks claimants to 
submit any relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2006).  VA must tell a claimant the types of 
medical and lay evidence that is relevant to the claim.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2005 and March 2006.  These letters informed 
him of the evidence needed to substantiate the claims, what 
evidence he should submit, and what evidence VA would obtain 
for him.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  VA 
has supplied the notice set forth in Dingess in a March 2006 
letter to the veteran.  Thus, no unfair prejudice will result 
from the Board's handling of the matters.  

New and Material Evidence 

When an RO rating decision denies, or "disallows," a 
service connection claim and the veteran does not "perfect 
an appeal" i.e., complete all the required steps to appeal 
that decision, it becomes final.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156, 3.160 (2006).
In an August 1975 rating decision, the RO denied service 
connection for hypertension on the basis of no current 
diagnosis.  The veteran filed a timely notice of disagreement 
and the RO issued a statement of the case (SOC).  However, he 
did not complete the final step of perfecting his appeal 
because he failed to submit a substantive appeal.  Therefore, 
the RO closed the case and the August 1975 rating decision 
became final.

The salient shortcoming of all the evidence of record at the 
time of the August 1975 RO rating decision is that it showed 
no hypertension at the time that the veteran underwent his VA 
examination in July 1975, although the service medical 
records (SMRs) indicated hypertensive blood pressure readings 
and treatment of hypertension.  The July 1975 VA examination 
report contains a diagnosis of labile hypertension only.

In a July 1992 decision, an RO hearing officer found 
sufficient new and material evidence to reopen the 
hypertension claim based on a current diagnosis of 
hypertension.  Nevertheless, the Board must consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim, regardless of the RO's action.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  If the Board finds 
new and material evidence, then the Board may reopen the 
claim. 

38 C.F.R. § 3.156(a) (2006) notes: 

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decision makers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can neither be cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in July 
1991, which is well prior to the effective date of the 
revision.  The Board will therefore use the earlier-more 
liberal-version, which notes:

New and material evidence is evidence 
that has not been previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, that 
is neither cumulative nor redundant and 
that, by itself, or in connection with 
evidence previously assembled, is so 
significant that it must be considered to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the final August 1975 rating decision, new and material 
evidence has been submitted.  The evidence submitted since 
the August 1975 RO decision includes a diagnosis of systemic 
hypertension.  Because new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The application to 
reopen the claim must therefore be granted.  38 U.S.C.A. 
§ 5108; Manio, supra.



Service Connection for Hypertension 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The veteran's entrance examination is not of record; however, 
elevated blood pressures were reported during service.  On 
August 22, 1972, his blood pressure was 140/95.  The examiner 
gave an impression of questionable high blood pressure and 
placed the veteran on a blood pressure watch.  The next-dated 
August 1972 report notes that his blood pressure was being 
monitored and was 130/80.  On August 25, 1972, his blood 
pressure was 160/90.  In March 1973, it was 138/100.  

The veteran underwent another special hypertension evaluation 
from March 24 to March 27, 1975.  A March 24 treatment record 
notes that three years of intermittent hypertension was being 
treated with antihypertensive medication.  The veteran was 
instructed to avoid salt and to discontinue two medications 
(of illegible nomenclature) to establish a base line.  Blood 
pressure readings over the next few days were 140/95, 152/80, 
138/80, and 140/80.  No conclusion concerning the special 
hypertension evaluation was noted in the SMRs.  An April 1975 
separation examination report is negative for hypertension.   

A July 1975 VA examination report contains a diagnosis of 
"labile hypertension, not found on this examination, 
historical."  In April 1976, a VA examiner found no 
hypertension, yet recorded sitting and recumbent blood 
pressure readings of 150/80.  In August 1992, I. Baydar, 
M.D., reported that the veteran had a diagnosis of 
hypertension, but did not reveal the veteran's blood 
pressure, however.  In November 1992, the veteran's blood 
pressure was 164/84.  

In June 2003, a VA physician reviewed the claims files and 
SMRs and reported, "There are entries while in the military 
service that the veteran had hypertension and specifically 
from March 25 to March 27, 1975, his blood pressure was 
checked at Fort Gordon, ....After that time he has been on 
medications."  The relevant diagnosis was hypertension, 
systemic, presently under treatment.  

Thus, in June 2003, a VA examiner found that hypertension was 
present during active service and that the veteran currently 
had hypertension.  The next question is whether the veteran's 
hypertension is currently manifested to a degree of 10 
percent such that presumptive service connection may be 
granted.   

Under the prior rating criteria in effect prior to January 
12, 1998, which must be used in this case for that portion of 
the appeal period prior to January 12, 1998, diastolic 
pressure predominantly 100 or more warrants a 10 percent 
rating. 

A March 1984 hospital admission report notes a blood pressure 
reading of 130/110.  A February 1987 hospital report notes 
blood pressure readings as high as 180/120.  A December 1989 
hospital report notes blood pressure readings of 150/100.  40 
minutes later it was 150/110.  It was down to 140/98 13 
minutes after that.  A February 1990 report notes a blood 
pressure reading of 160/102.  In September 1993, the 
veteran's blood pressure reading was 180/120.   

While many of the blood pressure readings reflect diastolic 
readings at or above 100, no physician has addressed whether 
the diastolic blood pressure is predominantly 100 or more.  
Social Security Administration (SSA) records contain a 
comment by a Dr. Hibbett dated in April 1995 that notes a 
history of blood pressure readings "generally in the range 
of 160/100."  Because numerous diastolic blood pressure 
reading of 100 or more are recorded, the Board will resolve 
any remaining doubt in favor of the veteran and find that his 
predominant diastolic blood pressure is 100 or higher and 
meets the requirement for at least a minimum 10 percent 
evaluation.  Thus, hypertension is shown to be a current and 
chronic disability subject to presumptive service connection.  
Cox, Rabideau, supra. 

A medical nexus opinion is unnecessary because hypertension 
is a chronic disease that, according to the VA examiner, 
appeared during active service.  Per 38 C.F.R. § 3.303 (b), 
"With chronic disease shown as such in service (or within 
the presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes."  In this case, no evidence suggests an 
intercurrent cause.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  The claim of entitlement to service connection for 
hypertension is therefore granted.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  
The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records. 38 C.F.R. § 4.2.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  In the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court distinguished a 
claim for an increased rating from a claim arising from 
disagreement with the initial rating assigned after service 
connection was established.  The Court stressed that the 
difference between an original rating and an increased rating 
is important with respect to the evidence that may be used to 
determine whether the original rating was erroneous.  Id.  In 
its analysis of an initial rating, the Court considered 
medical and lay evidence of record at the time of the 
original service connection application and additional 
evidence submitted since then.  The Court held that the Board 
had erred in assigning a 10 percent rating and then remanded 
the case for consideration of a "staged rating consistent 
with this opinion."  Id, at 127.  

Initial Disability Rating for Folliculitis

The veteran seeks a higher initial rating for folliculitis, 
which has been rated 10 percent disabling under Diagnostic 
Code 7899-7806 effective from July 15, 1991.  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2006).  
Where VA's laws or regulations change after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  The Board must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).

Pursuant to the former criteria of Diagnostic Code 7806, a 10 
percent rating is warranted where there is slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 30 percent rating is warranted 
where there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires that the condition be manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).  

The veteran's folliculitis has been manifested throughout the 
appeal period by fluctuating seasonal itchy patches and spots 
with hyperpigmentation and papules that occasionally break 
open and form a crust on the arms, hands, back, neck, chest, 
abdomen, and scalp.  Comparing these manifestations to the 
former rating criteria, it appears that the symptoms exceed 
those required for a 10 percent rating.  While itching and 
exudation is not constant, there is evidence of several 
affected areas.  Thus, the Board finds that the criteria for 
a 30 percent rating are more nearly approximated.  Ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, are not shown.

Pursuant to the revised criteria of Diagnostic Code 7806, if 
the dermatitis or eczema covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past twelve-month period.  Finally, a maximum 
rating of 60 percent under the revised criteria is warranted 
where the condition covers an area of more than 40 percent of 
the entire body or where more than 40 percent of exposed 
areas affected, or; where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past twelve-month period.

In this case, the condition does not cover an area of more 
than 40 percent of the entire body or more than 40 percent of 
an affected exposed area, nor is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drug needed.  Thus, the revised rating 
criteria are not more advantageous to the veteran and need 
not be considered further. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 30 
percent initial rating for the skin disability.  
Initial Disability Rating for Tension Headaches

The veteran seeks a higher initial rating for tension 
headaches, which are rated 10 percent disabling under 
Diagnostic Code 8199-8100 effective from July 15, 1991.  

Pursuant to the rating schedule, neurological disorders are 
rated in proportion to the impairment of motor, sensory, or 
mental functions.  Considered carefully are psychotic 
manifestations, complete or partial loss of use of an 
extremity, speech disturbance, impairment of vision, of gait, 
tremors, visceral manifestations, and injury to the skull.  
38 C.F.R. § 4.120 (2006).  

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation requires characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

The veteran's tension headaches are manifested throughout the 
appeal period by headaches requiring bed rest.  The frequency 
of such headaches are to be carefully considered.  He and 
J.C. testified before the undersigned in 1999 that these 
occur three time per week; however, in June 2003, he reported 
to a VA neurologist that they have been less severe than 
formerly when there were two to three headaches per month.  
Psychotic manifestations, complete or partial loss of use of 
an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, or injury to the 
skull are not shown or alleged.  

Comparing these manifestations to the rating criteria, it 
appears that the criteria of a 30 percent rating are more 
nearly approximated throughout the appeal period.  Whether 
the headache occur two to three times per week or per month, 
or less, the 30 percent criteria are met as they occur on the 
average of once per month.  Completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability are not shown.  After considering all the 
evidence of record, including the testimony, the Board finds 
that the evidence favors a 30 percent initial rating for 
tension headaches.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the skin and headache disabilities are not 
shown or alleged to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for hypertension is granted.

An initial 30 percent disability rating for folliculitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial 30 percent disability rating for tension headaches 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Various mental evaluations mention Axis I diagnoses such as 
dysthymic disorder, dementia, anxiety, and depression; 
however, none of these disorders have been related to active 
service or to service-connected disability.  A September 1993 
VA psychiatric evaluation reflects that the psychiatrist 
found no PTSD.  Since that examination, however, a physician 
at Coosa Valley has listed as an Axis I diagnosis, "Rule-out 
309.89 PTSD."

Thus, it is possible that PTSD has developed, even though not 
shown in 1993.  The duty to assist includes further 
development of this claim.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following action:

1.  The AMC should make arrangements for 
a psychiatric examination by a 
psychiatrist.  The claims file should be 
made available to the psychiatrist for 
review and the psychiatrist is asked to 
note that review in the report.  All 
indicated tests and studies should be 
undertaken.  The psychiatrist should 
examine the veteran and offer a 
diagnosis.  For any Axis I diagnosis 
offered, the psychiatrist should address 
whether it was caused or aggravated by 
active service or by service-connected 
disability.   

2.  Following completion of the above 
development, the AMC/RO should review the 
claim.  If all desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond before the claims folder is 
returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


